Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2019 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior reference AOKI; Shinichi,  US 20140161408 A1 teaches:
An optical module includes a wiring board on which a first opening and a second opening are provided having, between the first and second openings, a traversing portion on which a signal wire is arranged, an optical component that is mounted on a first plane side of the first opening and the second opening of the wiring board and that generates heat, a heat sink arranged on a second plane side, which is on a reverse of the first plane side, of the first opening and the second opening of the wiring board, and an anisotropic heat dissipation sheet that is provided between the traversing portion and the heat sink, and the optical component, and that has a thermal conductivity higher in second directions, which cross the traversing portion 
But fails to teach:
 a compressible sliding thermal interface material disposed on the substrate, wherein the compressible sliding thermal interface material is compressed by a threshold clamping force to fill interstices between a first surface of the substrate and a second surface of a riding heatsink, wherein the compressible sliding thermal interface protrudes from the first surface of the substrate such that insertion of the pluggable optical module into a cage that includes the riding heatsink compresses the compressible sliding thermal interface by the threshold clamping force to achieve a threshold thermal boundary resistance.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745